Citation Nr: 1623791	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  08-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis.

2. Entitlement to service connection for a right knee disability (claimed right knee arthroscopy surgery).

3. Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by RO. The Board remanded these claims on appeal in August 2009 for further development. The development has been completed, and the case has since been returned to the Board for appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran's current rheumatoid arthritis is not attributable to incident or event of his period of service.

2. The Veteran's current right knee disability is not attributable to incident or event of his period of service.

3. The Veteran's countable income for VA purposes of $15,960 in 2006, has exceeded the applicable income limits for the receipt of non-service-connected disability pension benefits.


CONCLUSIONS OF LAW

1. The criteria for service connection for rheumatoid arthritis are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for a right knee disability are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The Veteran's countable income is excessive for receipt of VA non-service-connected disability pension benefits for 2006. 38 U.S.C.A. §§ 1502, 1503, 1513, 1521, 1522 (West 2005); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letter sent to the Veteran in July 2006. The claims were last adjudicated in December 2015.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. Upon remand, his records were also obtained from the Social Security Administration. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. 

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran generally contends that his current rheumatoid arthritis and right knee disability onset due to event or incident during his period of service. However, the preponderance of the evidence is against a finding that the Veteran's current rheumatoid arthritis and right knee disability onset during service and the appeals will be denied. 

Service treatment records contain no documentation of complaints of or treatment for arthritis or a right knee disability. Subsequent to service, a May 2004 VA treatment record reflects that the Veteran underwent right knee arthroscopy, partial medial meniscectomy, chondroplasty of the patella and the medial femoral condyle and arthroscopic lateral release for patellofemoral pain of the right knee with lateral tilting of the patella and chondromalacia and medial meniscus tear. A June 2005 VA treatment record reflects the Veteran's complaint of right knee pain. He reported that he underwent arthroscopic surgery of the right knee in May 2004 for a right knee meniscal tear. The assessment was chronic right knee pain. An April 2006 VA treatment record documents that the Veteran has severe degenerative arthropathy in bilateral hips, symmetric in keeping with rheumatoid arthritis. 

The preponderance of the evidence is against the claims of service connection for rheumatoid arthritis and a right knee disability and the appeals will be denied. Though the Veteran has current rheumatoid arthritis and a right knee disability, the preponderance of the evidence is against a finding of a linkage between the onset of the current rheumatoid arthritis and right knee disability and a period of service. 
Notably, there is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the rheumatoid arthritis and right knee disability and a period of the Veteran's service.

Other than filing claims for service connection, the Veteran has made no specific allegations regarding knee or arthritis symptoms during service.  On his claims form, he stated these disabilities began in the 2004-05 time period, and this is consistent with the medical evidence.  The medical records show his reports of relevant symptoms beginning in approximately 2004, with no indication of symptoms back to 1970 or of relevant in-service injuries.  Therefore, not only do the service treatment records fail to show relevant complaints, but the Veteran himself has made no specific allegations of in-service disease or injury or of any continuous symptoms after service.

Further, there is no evidence of arthritis in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of rheumatoid arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran was not afforded a VA examination regarding his claims for service connection for rheumatoid arthritis or a right knee disability. On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claim does not meet these requirements for obtaining a VA medical opinion. Because the weight of the evidence demonstrates no musculoskeletal system dysfunction or disease in service, and that symptoms of rheumatoid arthritis and a right knee disability were not present in service or for many years thereafter, no examination is required. The service treatment records do not reflect problems related to rheumatoid arthritis or a right knee disability in service and there is no credible lay evidence or medical evidence which relates claimed rheumatoid arthritis and a right knee disability to service. Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or symptoms in service, the Board finds that a VA examination or opinion is not necessary for disposition of the claims. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of service connection for rheumatoid arthritis and a right knee disability has been met. 38 C.F.R. § 3.159(c)(4).

The only other evidence of record supporting these claims is the various general lay assertions. However, the Veteran is a lay person and is not competent to establish that he has current rheumatoid arthritis and a right knee disability related to an event or incident of his period of service. The Veteran is not competent to provide etiology of any current rheumatoid arthritis or right knee disability. The question regarding the etiology of such disabilities is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The claims of entitlement to service connection for rheumatoid arthritis and a right knee disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Non-service-connected Pension

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct. 38 U.S.C.A. §§ 1502, 1503, 1521. Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section. 38 U.S.C.A. § 1513. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level. Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports. Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion. 38 U.S.C.A. §§ 1521, 1522. 

In this case, in the January 2007 rating decision, the RO denied entitlement to nonservice-connected pension benefits, finding that the Veteran's income was excessive for VA pension purposes. 

Basic entitlement to pension exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See 38 U.S.C.A. § 1521 (West 2005); 38 C.F.R. § 3.3(a)(3) (2006). The MAPR is periodically increased from year to year. See 38 C.F.R. § 3.23(a) (2006). The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran. See 38 U.S.C.A. § 1521 (West 2005); 38 C.F.R. § 3.23(b) (2006).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. See 38 U.S.C.A. § 1503(a) (West 2005); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2006). Income from the Social Security Administration (SSA) and VA compensation benefits are not specifically excluded under 38 C.F.R. § 3.272. Such income is therefore included as countable income. Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid. See 38 C.F.R. § 3.272(g)(1)(iii) (2006). 

Under 38 C.F.R. § 3.272 , the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.

The Veteran's statements during the course of this appeal seem to focus on the question of whether he is disabled.  However, before that question is even considered, the Veteran must establish basic eligibility by showing his annual income is less than the applicable income limits for the receipt of non-service-connected disability pension benefits. 

It is the Board's judgment that based on the income and medical expense records available in the claims file, the Veteran's countable income has exceeded the applicable income limits for receipt of non-service-connected disability pension for 2006. 

For 2006, the MAPR for a veteran who is reasonably contributing to the support of two children is $5,251 ($4,651 + $600{family member in excess of one for whom reasonably contributing to the support thereof}). 38 U.S.C.A. § 1521(c) (2005).

With regard to total income, the income received for the Veteran is derived from two sources: Social Security Administration payments and insurance benefits (Liberty Mutual), both of which are received on a monthly basis. 

On his VA Form 21-526 submitted in March 2006, the Veteran reported monthly income consisting of $1,138.00 in Social Security benefits and monthly income consisting of $191.97 in insurance benefits (Liberty Mutual). Thus, the Veteran's reported annual family income for 2006 was $15,960.00, which exceeds the MAPR of $5,251.00 in effect at that time. 

As noted above, however, the law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses. The RO requested information regarding the Veteran's unreimbursed medical expenses for 2006. However, the Veteran did not submit a medical expense report or otherwise report or indicate having any unreimbursed medical expenses for 2006.  The RO asked him for this information, but he did not provide it.

In the absence of unreimbursed medical expenses to reduce countable income, the Veteran's household income exceeded the income limits for purposes of payment of non-service-connected disability pension for the 12-month annualization period on appeal, the Veteran does not meet the eligibility requirements for pension.

As for the Veteran's entitlement to pension payments beyond 2006, in a November 2015 statement, he indicated that he was receiving monthly payments from Social Security of $1,688.  Based solely on that information, his annual income of more than $20,000 far exceeds the MAPR of $12,868 for 2015.   


ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for a right knee disability is denied.

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


